Citation Nr: 1316299	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ankle sprain, claimed as secondary to service-connected bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disability, claimed as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2011, when it was remanded for additional development.  During the processing of that remand, an August 2012 rating decision granted service connection for right ankle osteoarthritis with tibial tendonopathy and tear of the calcaneofibular ligament.  This was a full grant of the benefit sought with regard to the Veteran's claim of entitlement to service connection for a right ankle disability, and that issue is no longer in appellate status before the Board.

The Board notes that the Veteran's recent September 2012 written statement appears to refer to a claim of entitlement to service connection for a disability of the knees.  The Veteran also appears to raise a claim of entitlement to individual unemployability due to service-connected disabilities (TDIU).  These issues have not been perfected for appellate review, and these matters are not currently before the Board.  The issues of entitlement to service connection for a bilateral knee disability and entitlement to TDIU are hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's September 2012 written correspondence states: "On the 4th of September I had an appointment with Podiatry to examin[e] my feet and ankles.  They figured the problem with my ankles resulted from my feet.  Which also is the contributor to my problem with my back and knees."  From the Board's review of the record, it appears that the Veteran is likely describing VA medical treatment.  To this extent, VA is now on notice that there exist recent VA medical records with information the Veteran has described as highly pertinent to this appeal; these records are not currently available for review in the claims-file.

The Board notes that such records could be highly pertinent to the Veteran's claims, and VA therefore has a duty to assist the Veteran and to make efforts to obtain the claimant's records.  In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and (3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3).  In this case, the Veteran appears to have identified VA medical records which may be directly relevant to issues necessary to substantiate the claims, and this falls within VA's duty to assist the Veteran in obtaining records as provided in 38 C.F.R. § 3.159(c)(3), including in the case of an application to reopen a previously denied claim.  38 C.F.R. § 3.159(c).

Review of the claims file (including Virtual VA) reveals that VA treatment records more recent than August 2006 (apparently the date of the last comprehensive update of the claims file's set of VA medical records) are not available for the Board's review.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain VA treatment records from August 2006 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the event that the records described by the Veteran are not VA medical records, then he has notified VA of the existence of pertinent private medical records with etiology information that are not currently of record.  In this case, VCAA notice already provided to the Veteran in connection with this appeal has informed him that VA will assist him in obtaining private medical records.  Under these circumstances, should the RO/AMC determine that the September 2012 podiatry treatment described by the Veteran did not take place at a VA medical facility / is not documented in the updated set of VA medical records, the Board believes it is appropriate that the RO/AMC should take action to assist the Veteran in obtaining any outstanding private medical records in this case (especially as the Veteran has been led to believe that such assistance will be provided).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain, and associate with the claims file, copies of all pertinent VA treatment records from August 2006 to the present.

2.  In the event that the updated set of VA treatment records does not contain documentation of the September 2012 podiatry treatment described by the Veteran, the RO should contact the Veteran and request that he identify any sources of outstanding private treatment records; the RO should take appropriate action to obtain any pertinent treatment records identified by the Veteran.

3.  Following the above, and any other development deemed necessary following the expansion of the record, the RO/AMC should then review the expanded record and readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


